DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-17 and 19-21 have been examined and rejected. This is the first Office action is responsive to the amendment filed January 19, 2022.

Claim Objections
3.	The corrections to claims 6, 17, and 20 have been approved, and the objections to the claims are withdrawn.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-17 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1-4, 1, 1-3, 1, 5, 8, 8-11, 8-9, 15, and 1 respectively of U.S. Patent No. 10,901,594. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 1-4, 1, 1-3, 1, 5, 8, 8-11, 8-9, 15, and 1 of U.S. Patent No. 10,901,594 contain every element of claims 1-17 and 19-21 of the instant application and thus anticipates the claims of the instant application.

5-1.	Claims 1-11 and 21 of the instant application are anticipated by claims 1, 1-4, 1, 1-3, 1, 5, and 1 of U.S. Patent No. 10,901,594 as shown below in the table.

Instant Application 17/074923
U.S. Patent No. 10,901,594
Claim 1
Claim 1
1. A computer-implemented method of graphical user interface element adjustment, the method comprising: presenting a graphical user interface element that includes a slider line extending between a first end value and a second end value in the graphical user interface element; 
1.  A computer-implemented method of graphical user interface element adjustment, the method comprising: presenting a graphical user interface element that includes a slider line extending between a first end value and a second end value in the graphical user interface element;
presenting, on the slider line, an adjustable element that is configured to be moved along the slider line to adjust a selection of a value between the first end value and the second end value; 
presenting, on the slider line, an adjustable element that is configured to be moved along the slider line to adjust a selection of a value between the first end value and the second end value;
in response to a movement of the adjustable element along the slider line to adjust the selection of the value and without any additional user input, updating one of the first end value or the second end value based at least in part on the movement of the adjustable element; and
in response to a movement of the adjustable element along the slider line to adjust the selection of the value, updating the first end value and the second end value based at least in part on a speed of the movement of the adjustable element; and
presenting the updated first end value or the updated second end value in the graphical user interface element in place of the respective first end value or the respective second end value.
presenting the updated first end value and the updated second end value in the graphical user interface element in place of first end value and the second end value.


Claim 2
Claim 1
2. The computer-implemented method of claim 1, wherein the updating further comprises updating the first end value or the second end value based at least in part on a speed of the movement of the adjustable element.
... updating the first end value and the second end value based at least in part on a speed of the movement of the adjustable element; and [claim 1, lines 13-15]


Claim 3
Claim 2
3. The computer-implemented method of claim 1, wherein the updating further comprises updating the first end value or the second end value based at least in part on the location of the adjustable element after the movement.
2.  The computer-implemented method of claim 1, wherein the updating further comprises updating the first end value and the second end value based at least in part on the location of the adjustable element after the movement.


Claim 4
Claim 3
or the second end value based at least in part on the distance of the movement of the adjustable element.
3.  The computer-implemented method of claim 1, wherein the updating further comprises updating the first end value and the second end value based at least in part on the distance of the movement of the adjustable element.


Claim 5
Claim 4
5. The computer-implemented method of claim 1, wherein the updating further comprises updating the first end value or the second end value based at least in part on the distance of the movement of the adjustable element and the location of the adjustable element after the movement.
4.  The computer-implemented method of claim 1, wherein the updating further comprises updating the first end value and the second end value based at least in part on the distance of the movement of the adjustable element and the location of the adjustable element after the movement.


Claim 6
Claim 1
6. The computer-implemented method of claim 1, wherein the updating further comprises updating both the first end value and the second end value based on at least the movement of the adjustable element.
... updating the first end value and the second end value based at least in part on a speed of the movement of the adjustable element; and [claim 1, lines 13-15]


Claim 7
Claim 1
7. The computer-implemented method of claim 1, wherein the updating further comprises: selecting one of the first end value or the second end value to adjust based on the movement of the adjustable element; and determining an updated end value for the selected end value.
... updating the first end value and the second end value based at least in part on a speed of the movement of the adjustable element; and [claim 1, lines 13-15]


Claim 8
Claim 2
8. The computer-implemented method of claim 7, wherein the selecting comprises selecting one of the first end value or the second end value to adjust based on a location of the adjustable element after the movement.
2.  The computer-implemented method of claim 1, wherein the updating further comprises updating the first end value and the second end value based at least in part on the location of the adjustable element after the movement.


Claim 9
Claim 3
9. The computer-implemented method of claim 7, wherein the selecting comprises selecting one of the first end value or the second end value to adjust based on a distance of the movement of the adjustable element.
3.  The computer-implemented method of claim 1, wherein the updating further comprises updating the first end value and the second end value based at least in part on the distance of the movement of the adjustable element.


Claim 10
Claim 1
10. The computer-implemented method of claim 7, wherein the selecting comprises selecting one of the first end value or the second end value to adjust based on a speed of the movement of the adjustable element.
and the second end value based at least in part on a speed of the [claim 1, lines 13-15]


Claim 11
Claim 5
11. The computer-implemented method of claim 1, wherein the first end value is positioned on a left side of the slider line and the second end value is positioned on a right side of the slider line.
5.  The computer-implemented method of claim 1, wherein the first end value is positioned on a left side of the slider line and the second end value is positioned on a right side of the slider line.


Claim 21
Claim 1
21. The computer-implemented method of claim 1, wherein the updating occurs dynamically during the movement of the adjustable element.
... in response to a movement of the adjustable element along the slider line to adjust the selection of the value, updating the first end value and the second end value based at least in part on a speed of the movement of the adjustable element; and [claim 1, lines 11-15]


5-2.	Claims 12-17 and 19 (Computer Readable Media) of the instant application recite similar limitations as claims 1-6 and 8 (Method) of the instant application. Claims 8-11 (Computer Readable Media) of U.S. Patent No. 10,901,594 recite similar limitations as claims 1-4 (Method) of U.S. patent No. 10,901,594. Thus, claims 12-17 and 19 are anticipated by claims 8, 8-11, 8, and 9 of U.S. Patent No. 10,901,594.

5-3.	Claim 20 (System) of the instant application recite similar limitations as claim 1 (Method) of the instant application. Claim 15 (Device) of U.S. Patent No. 10,901,594 recite similar limitations as claim 1 (Method) of U.S. patent No. 10,901,594. Thus, claims 20 is anticipated by claim 15 of U.S. Patent No. 10,901,594.

Claim Rejections - 35 USC § 102/103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujibayashi (Pub. No. US 2011/0246943) or, in the alternative, under 35 U.S.C. 103(a) as obvious over Fujibayashi (Pub. No. US 2011/0246943) in view of Garcia, Jr. et al (U.S. Patent No. 9,495,088).

9-1.	Regarding claims 1 and 12, Fujibayashi teaches the claim comprising: presenting a graphical user interface element that includes a slider line extending between a first end value and a second end value in the graphical user interface element, by disclosing displaying a slide bar 31 including a bar 32 and a slider 33 that has a lower limit value and an upper limit value [paragraph 56; figure 3].
Fujibayashi teaches presenting, on the slider line, an adjustable element that is configured to be moved along the slider line to adjust a selection of a value between the first end value and the second end value, by disclosing that the slider 33 can be dragged in a lengthwise direction of the bar to change the set value according to a position in which the slider 33 has been moved [paragraph 56].
Fujibayashi teaches in response to a movement of the adjustable element along the slider line to adjust the selection of the value and without any additional user input, updating one of the first end value or the second end value...; and presenting the updated first end value or the updated second end value in the graphical user interface element in place of the respective first end value or the respective second end value, by disclosing that the distance of the slider 33 from the left and right end of the bar, as well as the location of the slider 33 are used in determining new lower limit and upper limit values [paragraphs 68-71]. The new lower limit and upper limit values are triggered when a fingertip which is touching the slider 33 is left without being released and kept just as it is without being moved for a given time [paragraph 57; figures 3-4].
Fujibayashi teaches that updating the one of the first end value or the second end value is based at least in part on the movement of the adjustable element because the distance of the slider 33 from the left and right end of the bar, as well as the location of the slider 33 (which are used to determine the new lower limit and upper limit values) require movement of the slider 33 to a certain position within the slide bar. Thus, updating of the new lower limit and upper limit values are based on movement of the slider 33.
In the alternative, Garcia, Jr. teaches in response to a movement of the adjustable element along the slider line to adjust the selection of the value and without any additional user input, updating one of the first end value or the second end value based at least in part on the movement of the adjustable element, by disclosing a character input slider 403 having a slider button 402 that moves in a direction of movement of a touch gesture along the character input slider [column 7, lines 19-29; figure 4]. The character input slider allows a range of the slider to change depending on a dragging speed [column 9, lines 51-53] by widely spacing characters within the slider thereby decreasing the [column 9, lines 62-67]. This would allow a user to select a value within the slider more easily and deliberately. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrease the range of values within the slide bar of Fujibayashi based at least in part on drag speed, as taught by Gracia, Jr. This would allow a user to select a value within the slider more easily and deliberately.

9-2.	Regarding claims 2 and 13, Fujibayashi-Garcia, Jr. teach all the limitations of claims 1 and 12 respectively, wherein the updating further comprises updating the first end value or the second end value based at least in part on a speed of the movement of the adjustable element, by disclosing widely spacing characters within the slider thereby decreasing the range of selectable values in the slider when the dragging speed of the slider is slow [Garcia, Jr., column 9, lines 62-67].

9-3.	Regarding claims 3 and 14, Fujibayashi or in the alternative, Fujibayashi-Garcia, Jr. teach all the limitations of claims 1 and 12 respectively, wherein the updating further comprises updating the first end value or the second end value based at least in part on the location of the adjustable element after the movement, by disclosing that the distance of the slider 33 from the left and right end of the bar, as well as the location of the slider 33 are used in determining new lower limit and upper limit values [Fujibayashi, paragraphs 68-71].

9-4.	Regarding claims 4 and 15, Fujibayashi or in the alternative, Fujibayashi-Garcia, Jr. teach all the limitations of claims 1 and 12 respectively, wherein the updating further comprises updating the first end value or the second end value based at least in part on the distance of the movement of the adjustable element, by disclosing that the distance of the slider 33 from the left and right end of the [Fujibayashi, paragraphs 68-71].

9-5.	Regarding claims 5 and 16, Fujibayashi or in the alternative, Fujibayashi-Garcia, Jr. teach all the limitations of claims 1 and 12 respectively, wherein the updating further comprises updating the first end value or the second end value based at least in part on the distance of the movement of the adjustable element and the location of the adjustable element after the movement, by disclosing that the distance of the slider 33 from the left and right end of the bar, as well as the location of the slider 33 are used in determining new lower limit and upper limit values [Fujibayashi, paragraphs 68-71].

9-6.	Regarding claims 6 and 17, Fujibayashi or in the alternative, Fujibayashi-Garcia, Jr. teach all the limitations of claims 1 and 12 respectively, wherein the updating further comprises updating both the first end value and the second end value based on at the movement of the adjustable element, by disclosing that the distance of the slider 33 from the left and right end of the bar, as well as the location of the slider 33 are used in determining new lower limit and upper limit values [Fujibayashi, paragraphs 68-71].

9-7.	Regarding claim 7, Fujibayashi or in the alternative, Fujibayashi-Garcia, Jr. teach all the limitations of claim 1, wherein the updating further comprises: selecting one of the first end value or the second end value to adjust based on the movement of the adjustable element; and determining an updated end value for the selected end value, by disclosing that the distance of the slider 33 from the left and right end of the bar, as well as the location of the slider 33 are used in determining new lower limit and upper limit values [Fujibayashi, paragraphs 68-71]. Further, when the dragging speed of the slider is slow, characters within the slider will be spaced wider thereby decreasing the range of the [Garcia, Jr., column 9, lines 62-67]. As shown in [Garcia, Jr., figure 12(b)], the end value the touch gesture is moving towards will be changed to decrease the range of values within the slider.

9-8.	Regarding claim 8, Fujibayashi or in the alternative, Fujibayashi-Garcia, Jr. teach all the limitations of claim 7, wherein the selecting comprises selecting one of the first end value or the second end value to adjust based on a location of the adjustable element after the movement, by disclosing that the distance of the slider 33 from the left and right end of the bar, as well as the location of the slider 33 are used in determining new lower limit and upper limit values [Fujibayashi, paragraphs 68-71].

9-9.	Regarding claim 9, Fujibayashi or in the alternative, Fujibayashi-Garcia, Jr. teach all the limitations of claim 7, wherein the selecting comprises selecting one of the first end value or the second end value to adjust based on a distance of the movement of the adjustable element, by disclosing that the distance of the slider 33 from the left and right end of the bar, as well as the location of the slider 33 are used in determining new lower limit and upper limit values [Fujibayashi, paragraphs 68-71].

9-10.	Regarding claim 10, Fujibayashi or in the alternative, Fujibayashi-Garcia, Jr. teach all the limitations of claim 7, wherein the selecting comprises selecting one of the first end value or the second end value to adjust based on a speed of the movement of the adjustable element, by disclosing widely spacing characters within the slider thereby decreasing the range of the slider when the dragging speed of the slider is slow [Garcia, Jr., column 9, lines 62-67]. As shown in [Garcia, Jr., figure 12(b)], the end value the touch gesture is moving towards will be changed to decrease the range of values within the slider.

9-11.	Regarding claim 11, Fujibayashi or in the alternative, Fujibayashi-Garcia, Jr. teach all the limitations of claim 1, wherein the first end value is positioned on a left side of the slider line and the second end value is positioned on a right side of the slider line, by disclosing displaying the lower limit value and upper limit value at either end of the slide bar [Fujibayashi, figure 3].

9-12.	Regarding claim 19, Fujibayashi or in the alternative, Fujibayashi-Garcia, Jr. teach all the limitations of claim 18, wherein the selecting comprises at least one of: selecting one of the first end value or the second end value to adjust based on a location of the adjustable element after the movement; selecting one of the first end value or the second end value to adjust based on a distance of the movement of the adjustable element; or selecting one of the first end value or the second end value to adjust based on a speed of the movement of the adjustable element, by disclosing that the distance of the slider 33 from the left and right end of the bar, as well as the location of the slider 33 are used in determining new lower limit and upper limit values [Fujibayashi, paragraphs 68-71]. Further, when the dragging speed of the slider is slow, characters within the slider will be spaced wider thereby decreasing the range of the slider [Garcia, Jr., column 9, lines 62-67]. As shown in [Garcia, Jr., figure 12(b)], the end value the touch gesture is moving towards will be changed to decrease the range of values within the slider.

10.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujibayashi (Pub. No. US 2011/0246943) in view of Garcia, Jr. et al (U.S. Patent No. 9,495,088).

10-1.	Regarding claim 20, Fujibayashi teaches the claim comprising: at least a memory and a processor to perform operations comprising: presenting a graphical user interface element that includes a slider line extending between a first end value and a second end value in the graphical user interface element, by disclosing displaying a slide bar 31 including a bar 32 and a slider 33 that has a lower limit value and an upper limit value [paragraph 56; figure 3].
Fujibayashi teaches presenting, on the slider line, an adjustable element that is configured to be moved along the slider line to adjust a selection of a value between the first end value and the second end value, by disclosing that the slider 33 can be dragged in a lengthwise direction of the bar to change the set value according to a position in which the slider 33 has been moved [paragraph 56].
	Fujibayashi teaches... updating one of the first end value or the second end value based at least in part on the movement of the adjustable element; and presenting the updated first end value or the updated second end value in the graphical user interface element in place of the respective first end value or the respective second end value, by disclosing that the distance of the slider 33 from the left and right end of the bar, as well as the location of the slider 33 are used in determining new lower limit and upper limit values [paragraphs 68-71]. The distance of the slider 33 from the left and right end of the bar, as well as the location of the slider 33 (which are used to determine the new lower limit and upper limit values) require movement of the slider 33 to a certain position within the slide bar. Thus, updating of the new lower limit and upper limit values are based on movement of the slider 33.
	Fujibayashi does not expressly teach that the updating one of the first end value or the second end value is done during a movement of the adjustable element along the slider line to adjust the selection of the value. Garcia teaches both updating an end value based at least in part on the movement of the adjustable element, as well as that the updating is done during a movement of the adjustable element along the slider line to adjust the selection of the value, by disclosing a character input slider 403 having a slider button 402 that moves in a direction of movement of a touch gesture along the character input slider [column 7, lines 19-29; figure 4]. The character input slider allows a range of the slider to change depending on a dragging speed [column 9, lines 51-53] by widely spacing [column 9, lines 62-67]. This would allow a user to select a value within the slider more easily and deliberately. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrease the range of values within the slide bar of Fujibayashi based at least in part on drag speed, as taught by Gracia, Jr. This would allow a user to select a value within the slider more easily and deliberately.

10-2.	Regarding claim 21, Fujibayashi-Garcia, Jr. teach all the limitations of claim 1, wherein the updating occurs dynamically during the movement of the adjustable element, by disclosing that the character input slider allows a range of the slider to change depending on a dragging speed [Garcia, Jr., column 9, lines 51-53] by widely spacing characters within the slider thereby decreasing the range of selectable values in the slider when the dragging speed of the slider is slow [Garcia, Jr., column 9, lines 62-67].

Response to Arguments
11.	The Examiner acknowledges the Applicant’s amendments to claims 1, 6, 12, 17, and 20, the cancellation of claim 18, and the addition of claim 21.
	Regarding independent claim 1, Applicant alleges that Fujibayashi (Pub. No. US 2011/0246943) fails to disclose “in response to a movement of the adjustable element along the slider line to adjust the selection of the value and without any additional user input, updating one of the first end value or the second end value based at least in part on the movement of the adjustable element,” as has been amended to the claim, because Fujibayashi adjusts the set limits in response to additional input from the user in the form of a “press operation.”
[paragraph 57] of Fujibayashi as a fingertip touching the slider 33 that is left without being released and kept just as it is without being moved for a given time. Thus, no further input by the user is needed for the end values to be updated once the user completes moving the slider to a desired position.
In the alternative, Garcia, Jr. et al (U.S. Patent No. 9,495,088) discloses that the character input slider allows a range of the slider to change depending on a dragging speed [column 9, lines 51-53] by widely spacing characters within the slider thereby decreasing the range of selectable values in the slider when the dragging speed of the slider is slow [column 9, lines 62-67]. Thus, the range will be updated based on the dragging speed, without any further input from the user to update the range.
Regarding claim 1, Applicant alleges that Fujibayashi fails to describe that the adjustment is based on the actual movement of the slider bar because Fujibayashi adjusts the limits based on the location of the slider when the press operation is detected.
Contrary to Applicant’s arguments, the distance of the slider 33 from the left and right end of the bar, as well as the location of the slider 33 (which are used to determine the new lower limit and upper limit values) require movement of the slider 33 to a certain position within the slide bar. Thus, updating of the new lower limit and upper limit values are based on movement of the slider 33. Examiner suggests clarification to the limitation if Applicant intends the claim to mean that the distance the adjustable element moved is used in the calculation of updated values for the first end value or the second end value.
Regarding claim 1, Applicant alleges that Garcia, Jr. et al (U.S. Patent No. 9,495,088) fails to remedy the deficiencies of Fujibayashi because Garcia simply increases or decreases the amount of space between letters, such as the amount of space between the letters C and D, E and E, and so forth, but fails to adjust the value (e.g., a numerical value) of an endpoint.
[column 7, lines 19-29; figure 4]. The character input slider allows a range of the slider to change depending on a dragging speed [column 9, lines 51-53] by widely spacing characters within the slider thereby decreasing the range of selectable values in the slider when the dragging speed of the slider is slow [column 9, lines 62-67]. Because the range of the slider is changed, Garcia does disclose updating the end values of the slider based on dragging speed. Although the updated end values are not displayed as shown in [Garcia, figure 12], it is the combination of Fujibayashi in view of Garcia that would teach updating and displaying the end values based on movement of the adjustable element. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrease the range of values within the slide bar of Fujibayashi based at least in part on drag speed, as taught by Gracia, Jr. This would allow a user to select a value within the slider more easily and deliberately.
Similar arguments have been presented for independent claims 12 and 20 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-11, 13-17, 19, and 21 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 12. However, as discussed above, Fujibayashi, or in the alternative, Fujibayashi in view of Garcia, Jr. are considered to teach claims 1 and 12, and consequently, claims 2-11, 13-17, 19, and 21 are rejected.

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/ALVIN H TAN/Primary Examiner, Art Unit 2178